EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mathew Allen, registration no. 65, 289 on 6/30/2021.
The application has been amended as follows: 
In Claims
Cancel claim 4
Cancel claim 11
Cancel claim 18

(Currently Amended) A method, comprising:
receiving, by a device, a service request, 
	the service request including:
data identifying a service to be deployed in a cloud computing environment, 
data identifying an execution environment in which the service is to be deployed, and
data identifying a framework on which the service is to be deployed; 
identifying, by the device, a service template based on the service, 

simulating, by the device and based on the service template, deployment of the service; 
obtaining, by the device, information regarding the simulated deployment, the information regarding the simulated deployment comprising at least one of:
information regarding resources that would be used to deploy the service, or
information regarding whether a user associated with the service request has permission to deploy the service;
receiving, by the device and after the simulated deployment, a modified template that includes one or more modifications to the virtual hardware configuration; and
deploying, by the device and based on the modified template, the execution environment, and the framework, the service using the virtual hardware configuration.

8.		(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
receive a service request,
the service request including:
data identifying a service to be deployed in a cloud computing environment,

data identifying a framework on which the service is to be deployed;
identify a service template based on the service,
the service template specifying a virtual hardware configuration; 
	simulate, based on the service template, deployment of the service;
obtain information regarding the simulated deployment, the information regarding the simulated deployment comprising at least one of:
information regarding resources that would be used to deploy the service, or
information regarding whether a user associated with the service request has permission to deploy the service;
receive, after the simulated deployment, a modified template that includes one or more modifications to the virtual hardware configuration; and
deploy, based on the modified template, the execution environment, and the framework, the service using the virtual hardware configuration.

15.		(Currently Amended) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a device, cause the device to:
receive a service request,

data identifying a service to be deployed in a cloud computing environment,
data identifying an execution environment in which the service is to be deployed, and
data identifying a framework on which the service is to be deployed;
identify a service template based on the service,
the service template specifying a virtual hardware configuration; 
simulate, based on the service template, deployment of the service;
obtain information regarding the simulated deployment, the information regarding the simulated deployment comprising at least one of:
information regarding resources that would be used to deploy the service, or
information regarding whether a user associated with the service request has permission to deploy the service;
receive, after the simulated deployment, a modified template that includes one or more modifications to the virtual hardware configuration; and
deploy, based on the service template, the execution environment, and the framework, the service using the virtual hardware configuration.


identify the service template from a plurality of templates associated with the service,
the service template being identified based on user account information associated with a user associated with the service request.

Allowable Subject Matter
Claims 1-3, 5-10, 12-17 and 19-21 (renumbered 1-18) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken alone or in combination doesn’t fairly suggest the claimed invention of identifying, by the device, a service template based on the service, the service template specifying a virtual hardware configuration, simulating, by the device and based on the service template, deployment of the service, obtaining, by the device, information regarding the simulated deployment, the information regarding the simulated deployment comprising at least one of information regarding resources that would be used to deploy the service, or information regarding whether a user associated with the service request has permission to deploy the service receiving, by the device and after the simulated deployment, a modified template that includes one or more modifications to the virtual hardware configuration and deploying, by the device and based on the modified template, the execution environment, and the framework, the service using the virtual hardware configuration. Therefore, it improves on efficiency in a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANIL KHATRI/Primary Examiner, Art Unit 2191